DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated May 3, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 3-4, 6-9, 11-12, 14-17 and 19-20 have been amended. Claims 2, 5, 10, 13 and 18 have been cancelled.  Claims 21-23 have been added.  Claims 1, 3-4, 6-9, 11-12, 14-17 and 19-23 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered and is persuasive.  Examiner agrees that a practical application of the abstract idea is present, particularly with regard to the element of determining that the authentication is decided based on the proximity of at least two devices conforms to proximity rules associated with the selected payment account.  This additional element is sufficient to confer eligibility as it forms both a practical application of the abstract idea under Prong Two of Step 2A and amounts to significantly more than the abstract idea itself under Step 2B.  Therefore the rejection under section 101 is being withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, 14-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 along with independent claims 9 and 17 each require the maintaining of a data store including both a plurality of payment accounts and one or device IDs.  While it is clear within Jones that some form of storage involving predefined actions involving account numbers (0037, 0064, 0068) must be present and that there must also be some form of storage for the device identifiers (0082-0084) which can be inclusive of multiple wearable devices, Jones is not explicit regarding a database that includes both a plurality of payment accounts and for each payment account, one or more device IDs associated with the payment account. The closest prior art that Examiner was able to find was Gabriele et al. (U.S. Patent Publication 2019/0095925) which discloses a database of account numbers and sensor data (0035) along with device id information (0036) but which lacks any teaching about a plurality of device IDs. Similarly Omojola et al. (U.S. Patent 10,467,615) describes an auto-pay component (12:2-20, 23:26-30) that ties a device identifier to a payment card where both are stored in a database but lacks a clear teaching of use of a plurality of device IDs in order to utilize the payment account.  In addition the amended claims also require that authentication is based on a determination that proximity data representing proximity of at least two devices conforms to one or more predefined proximity rules associated with the payment account.  While Jones does teach that a transaction may be based on two devices (0082) Jones does not explicitly teach anything with regard to proximity being determined as the claim requires.  No prior art was found in Examiner’s search that alone or in combination with Jones corrected these deficiencies.
With regard to the previous 101 rejection the amended language has now placed an additional element into the claim in determining that the authentication is decided .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES D NIGH/Senior Examiner, Art Unit 3685